ADDENDUM TO SHARE EXCHANGE AGREEMENT

 

This ADDENDUM TO THE SHARE EXCHANGE AGREEMENT (the "Addendum") dated this 18th
day of March, 2014 is made by and among Canna-Life Corporation, a Colorado
corporation (“Canna-Life”), and the shareholders of Canna-Life (the “Canna-Life
Shareholders”), and Mountain High Acquisitions Corp., formerly known as Wireless
Attachments, Inc., a Colorado corporation (the “Company”), and the controlling
stockholders of the Company (the “Company Controlling Stockholders”).
Canna-Life, the Canna-Life Shareholders, the Company, and the Company
Controlling Stockholders are sometimes referred to herein individually as a
“Party” or collectively as the “Parties”.

 

RECITALS

 

WHEREAS, on March 6, 2014, the Parties entered into an agreement pursuant to
which: (i) the Company acquired 8,096,000 (100%) shares of common stock of
Canna-Life from the Canna-Life Shareholders (the “Canna-Life Shares”) and in
exchange issued 8,096,000 restricted shares of its common stock to the
Canna-Life Shareholders (the “Company Shares”); and (ii) Canna-Life became a
wholly-owned subsidiary of the Company (the “Share Exchange Agreement”).

 

WHEREAS, by entering into this Addendum, the Parties mutually agree that the
Share Exchange Agreement shall be amended to correct a clerical error in the
number of Company Shares and Canna-Life Shares disclosed. The true and correct
number of Canna-Life Shares issued and outstanding as of the effective date of
the Share Exchange Agreement and acquired by the Company from the Canna-Life
Shareholders was 8,104,000, and the true and correct number of Company Shares
issued to Canna-Life Shareholders in exchange was 8,104,000.

 

WHEREAS, pursuant to Section 3.4 of the Share Exchange Agreement, Canna-Life
represented that it was a party to certain letters of intent that would enable
Canna-Life to acquire certain properties in Colorado, as disclosed in the Share
Exchange Agreement (the “Letters of Intent”).

 

WHEREAS, by entering into this Addendum, the Parties mutually agree that Section
3.4 of the Share Exchange Agreement shall be amended to include the terms of
certain addendums to the Letters of Intent.

 

WHEREAS, pursuant to the Share Exchange Agreement, the shareholders of record of
Canna-Life were composed of those certain shareholders set forth in Schedule I
of the Share Exchange Agreement.

 

WHEREAS, by entering into this Addendum, the Parties mutually agree that the
true and correct shareholders of record of Canna-Life are those certain
shareholders set forth in Schedule I of this Addendum and that Schedule I of the
Share Exchange Agreement is hereby revoked, repealed, and replaced in its
entirety.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained and set forth in this Addendum,
which consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:

 

1. Recitals. The Parties acknowledge that the Recitals set forth above are true
and correct and are incorporated herein by reference.

2. Amendment to Share Exchange Agreement; Correction to the Number of Company
Shares and Canna-Life Shares.

Section 1.7 (A). The Parties have agreed that Section 1.7 (A) of the Share
Exchange Agreement is hereby revoked, repealed, and replaced in its entirety
with the following:

 

“A. Canna-Life and Wireless Attachments have selected Globex Transfer LLC (the
“Exchange Agent”) for the issuance and delivery of the Wireless Attachments
Shares to the Canna-Life Shareholders. At Closing, Wireless Attachments shall
reserve such number of Wireless Attachments Common Stock to satisfy the issuance
of the Wireless Attachments Shares, and shall cause to be provided to the
Exchange Agent at the Closing, a duly signed Directors Resolution authorizing
the issuance of the shares of Wireless Attachments Common Stock to the
Canna-Life Shareholders pursuant to this Agreement. Each issued and outstanding
share of common stock of Canna-Life shall be converted into the right to receive
a pro rata portion of the Wireless Attachments Shares, as described in this
Agreement, consisting of 8,104,000 shares of Common Stock of Wireless
Attachments, rounded up to the next whole share.”

 

Section 3.2. The Parties have agreed that Section 3.2 of the Share Exchange
Agreement is hereby revoked, repealed, and replaced in its entirety with the
following:

 

“Section 3.2 Capitalization of Canna-Life. The authorized capital stock of
Canna-Life consists of: (i) 100,000,000 shares authorized as common stock, par
value $0.001, of which 8,104,000 shares of common stock are issued and
outstanding immediately prior to this Share Exchange; and (ii) 5,000,000 shares
authorized as preferred stock, par value $0.001, of which 0 shares of preferred
stock are issued and outstanding immediately prior to this Share Exchange.” 

 

3. Amendment to Share Exchange Agreement; Additions to Section 3.4. The Parties
have agreed that Section 3.4 of the Share Exchange Agreement shall be amended to
include the terms of certain addendums to the Letters of Intent. In addition to
the terms of Section 3.4 as originally set forth in the Share Exchange
Agreement, Section 3.4 shall also contain the following language:

“On March 1, 2014, Canna-Life, URSource Holdings, Inc. (“URSource”).and New
Alternatives Consulting LLC (“NAC”), entered into an Addendum to the Madison
Letter Agreement (the “Madison Addendum”) pursuant to which: (i) NAC is deemed
to be the seller of the interests in the Madison St. Property; (ii) the closing
of the acquisition of the interests in the Madison St. Property is extended to a
future date to be agreed upon by the parties; and (iii) NAC assumes all of
URSource’s rights and obligations under the Madison Letter Agreement.

 

On March 1, 2014, Canna-Life, URSource and NAC entered into an Addendum to the
Isabelle Letter Agreement (the “Isabelle Addendum”) pursuant to which: (i) NAC
is deemed to be the seller of the interests in the Isabelle Property; (ii) the
closing of the acquisition of the interests in the Isabelle Property is extended
to a future date to be agreed upon by the parties; and (iii) NAC assumes all of
URSource’s rights and obligations under the Isabelle Letter Agreement.

 

On March 1, 2014, Canna-Life, URSource and NAC entered into an Addendum to the
Pueblo Letter Agreement (the “Pueblo Addendum”) pursuant to which: (i) NAC is
deemed to be the seller of the interests in the Pueblo Property; (ii) the
closing of the acquisition of the interests in the Pueblo Property is extended
to a future date to be agreed upon by the parties; and (iii) NAC assumes all of
URSource’s rights and obligations under the Pueblo Letter Agreement.”

 

4. Amendment to Share Exchange Agreement; Replacement of Schedule I. The Parties
have agreed that Schedule I of the Share Exchange Agreement is hereby revoked,
repealed, and replaced in its entirety with the provisions of Schedule I of this
Addendum. Each reference in the Share Exchange Agreement to the “Canna-Life
Shareholders,” “the shareholders of Canna-Life,” or words of like import shall
mean and be a reference to those shareholders set forth in the Schedule I of
this Addendum.

5. Reconfirmation of the Share Exchange Agreement. The Parties hereby reaffirm
all terms, conditions, covenants, representations and warranties made in the
Share Exchange Agreement, to the extent the same are not amended hereby.

6. Effect of Addendum. Upon the effectiveness of this Addendum, each reference
in the Share Exchange Agreement to “Agreement,” “Share Exchange Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to such Share Exchange Agreement as modified or waived hereby.

7. Share Exchange Agreement to Continue in Full Force and Effect. Except as
specifically modified herein, the Share Exchange Agreement and the terms and
conditions thereof shall remain in full force and effect.

8. Effect of Facsimile and Photocopied Signatures. This Addendum may be executed
in several counterparts, each of which is an original. It shall not be necessary
in making proof of this Addendum or any counterpart hereof to produce or account
for any of the other counterparts. A copy of this Addendum signed by one Party
and faxed to another Party shall be deemed to have been executed and delivered
by the signing Party as though an original. A photocopy of this Addendum shall
be effective as an original for all purposes.

 

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK;

PLEASE SEE FOLLOWING PAGE FOR SIGNATURE]

 

 

 

SIGNATURE

IN WITNESS WHEREOF, the Parties hereto have caused this ADDENDUM TO THE SHARE
EXCHANGE AGREEMENT to be executed as though executed as of the date first
written above.

 

 

 

MOUNTAIN HIGH ACQUISITIONS CORPORATION,

FORMERLY KNOWN AS WIRELESS ATTACHMENTS, INC.

(“COMPANY”)

 

 

 

/s/ Alan Smith

Name: Alan Smith

Title: Chief Executive Officer

 

 

 

COMPANY CONTROLLING STOCKHOLDERS

 

 

/s/ Alan Smith

Name: Alan Smith

Percentage of Control of Mountain High Acquisitions Corp.: 92.816%

 

 

 

CANNA-LIFE CORPORATION

(“CANNA-LIFE”)

 

 

/s/ Alan Smith

Name: Alan Smith

Title: Chief Executive Officer

 

 

 

 

 

ADDENDUM SCHEDULE I

CANNA-LIFE SHAREHOLDERS

 

NAME

CANNA-LIFE

SHARES HELD

WIRELESS ATTACHMENTS SHARES TO BE ISSUED Alan Smith 7,500,000 7,500,000 Lisa
Goldberg 10,000 10,000 Mark Timm 30,000 30,000 2BTimms, LLC 18,000 18,000 Aftab
and Asma Saleem 15,000 15,000 J. Felix Campos 10,000 10,000 Alan and Susan
Berger 10,000 10,000 Shaheed and Sofia Khan 10,000 10,000 Evelina Lekster 10,000
10,000 Ted WenGrofsky 10,000 10,000 William J. Albert 10,000 10,000 Assad S.
Mirza 12,000 12,000 Jason and Shoshana Feuer 15,000 15,000 Ashley Goldstein
15,000 15,000 Rosa Golish 15,000 15,000 NuView IRA Inc. FBO James Wagy 20,000
20,000 Barry and Dana Schechter 35,000 35,000 Karl T. Lunney 15,000 15,000
Joetey Attariwala 10,000 10,000 Bert & Associates, Inc. 10,000 10,000 Ryan
Kuhlman 10,000 10,000 The Four 9's Group, LLC (Livshin) 30,000 30,000 Anish Dave
8,000 8,000 Pitam Inc. 10,000 10,000 Gurinder Guiliani 10,000 10,000 Henry
Pedraza 25,000 25,000 John Piscopo 6,000 6,000 K. Barbara Virk 12,500 12,500
Tavinder S. Malhotra 12,500 12,500 Benjamin L Henschel 50,000 50,000 Daniel A.
Calitri 20,000 20,000 Mohanjit Dhoot 20,000 20,000 Zenmark Limited 50,000 50,000
Vir Sennik 10,000 10,000 1869521 Ontario Inc. 25,000 25,000 Mawlood Hermiz
25,000 25,000 TOTALS 8,104,000 8,104,000

 

 

